DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/12/2021. For the reasons given below, the current office action is being filed as a second Non-Final. 
In the filed response, independent claims 1, 2, 5, 11, and 12 have been amended, where claims 1, 11, and 12 are independent claims. Further claims 8, 16, and 19 have been cancelled and new claims 20-21 have been added.
Accordingly, Claims 1-7, 9-15, 17-18, 20, and 21 have been examined and are pending. 

Response to Arguments
1.	Applicant’s arguments, see pgs. 10-11, filed 05/12/2021, with respect to the rejection(s) of independent claims 1, 11, and 12 under 35 U.S.C 102(a)(1) and (a)(2) along with 35 U.S.C 103 have been fully considered and are persuasive as these claims now include the allowable subject matter from claims 8 and 16 that was previously identified in the last office action dated 02/19/2021. Therefore, the rejection has been withdrawn.  However upon further review and consideration of prior art Panusopone1, the Examiner respectfully submits that Panusopone1 does disclose the amended limitation of claims 1, 11, and 12, i.e., “wherein an interpolation process of the first predictor uses a first parameter depending on width of the current block, interpolation process of the second predictor uses a second parameter depending on height of the current block, and the final Intra prediction sample is generated using third parameters depending on both height and width of the current block for division-less implementation of the final Intra prediction sample.” Specifically, Panusopone1discloses using a width (W) of the current block as a 1st parameter when interpolating the horizontal predictor and a height (H) of the current block as a 2nd parameter when interpolating the vertical predictor (Equations 1 and 2  rd parameters. Although Panusopone1, as per the above citations, employs a division operation to determine the final predictor, Panusopone1 does address converting the division operations into scale operations to reduce the computational complexity. Specifically, Panusopone1 via para 0126 teaches bit shift operations to the right to calculate the final predictor, i.e. “division-less implementation of the final Intra prediction sample.” Hence for these reasons which are further elaborated on below, the Examiner respectively submits that the current art of record remains relevant art in light of the recent amendments. Please see office action below for further details. Employing for e.g. shift operations and look-up-tables (LUTs) are common approaches for minimizing the computational cost associated with division operations. Other examples of this can be found for e.g. in  para 0018 of Zhao et al. US 2019/0110045 A1, para 0028 of Zhang et al. US 2018/0199062 A1, and para 0057 of Zhang et al.  US 2017/0150186 A1 (see PTO 892).
2.	Examiner acknowledges Applicants remarks/amendments regarding the objection to Claim 2 from the previous office action. Accordingly, the objection is withdrawn.
3.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
4.	In light of the foregoing, Claims 1-7, 9-15, 17-18, 20, and 21 have been examined and are pending. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone et al. (US 2018/0184083 A1 with reference to Prov. Application No. 62/528,732), in view of Panusopone et al. Unequal Weight Planar Prediction and Constrained PDPC, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 5th Meeting: Geneva, CH, 12–20 January 2017, hereinafter referred to as Panusopone1 and Panusopone2, respectively.
Regarding claim 1, Panusopone1 discloses “A method of video encoding or decoding used by a video encoding system or a video decoding system respectively, the method comprising: receiving input data associated with a current block in a current image [CU 102 received for coding (e.g., Fig. 4)]; for at least one sample in the current block [see sample C, element 724 of current coding block 702 in Figs. 7A and 7B]: identifying a left reference sample [see left sample Ly (element 722) of Fig. 7A. Also refer to para 0083-0094 for corresponding support] and a right predictor [reference right predictor Ty (element 726) of Fig. 7A and para 0083-0094]in a same row as said at least one sample [the foregoing locations lie in the same row as sample C], wherein the left reference sample corresponds to a previously coded sample in an immediately left column of the current block [left sample Ly (element 722) is a reconstructed reference sample (para 0092)]and the right predictor located in an immediately right column of the current block is generated according to angular prediction [right predictor Ty (element 726) is replicated/predicted (dotted line 712) from top right (TR) neighboring pixel 706 along vertical direction via an intra-predictive directional mode (i.e., angular) as per Fig. 5] ; generating a first predictor by interpolating the left reference sample and the right predictor [para 0086-0092 discloses resulting horizontal predictor Ph(x,y), i.e., a 1st predictor]; identifying a top reference sample [see top sample Tx (element 728) of Fig. 7A. Also refer to para 0083-0094 for corresponding support] and a bottom predictor [reference bottom predictor Lx (element 730) of Fig. 7B and para 0083-0094]in a same column as said at least one sample [the foregoing locations lie in the same row as sample C], wherein the top reference sample corresponds to a previously coded sample in an immediately above row of the current block [top sample Tx (element 728) is a reconstructed reference sample (para 0093)]and the bottom predictor located in an immediately below row of the current block is generated according to the angular prediction [bottom predictor Lx (element 730) is replicated/predicted (dotted line 712) from bottom left (BL) neighboring pixel 708 along horizontal direction via an intra-predictive directional mode (i.e., angular) as per Fig. 5]; generating a second predictor by interpolating the top reference sample and the bottom predictor [para 0086-0093 discloses resulting vertical predictor Pv(x,y), i.e., a 2nd predictor]; and generating a final Intra prediction sample for said at least one sample in the current block according to the first predictor and the second predictor [final predictor is computed based on averaging 1st and 2nd predictors as per Eq. 3 para 0094]; and applying predictive encoding or decoding to the current block using an Intra prediction block comprising the final Intra prediction sample [final planar prediction (Eq. 3) may be used to predict pixels of current CU 702 (Figs. 7A and 7B)], wherein an interpolation process of the first predictor uses a first parameter depending on width of the current block [Horizontal predictor of Eq. 1 (para 0086-0091) employs a 1st parameter, i.e., width W], interpolation process of the second predictor uses a second parameter depending on height of the current block [Vertical predictor of Eq. 2 (para 0086-0091) employs a 2nd parameter, i.e., height H], and the final Intra prediction sample is generated using third parameters depending on both height and width of the current block [See Eq. 3 in para 0094 where a final predictor can be obtained using both W and H as 3rd parameters. Also refer to para 0110 Eq. 18. Both equations employ division operations] for division-less implementation of the final Intra prediction sample. [For division-less operations, see for e.g. para 0126-0130 which employ right shifts for generating the final predictor]
Although Panusopone1 discloses the foregoing elements with reference to Prov. Application No. 62/528,732, the latter document does not explicitly show direct support for Figs. 7A-7B. Panusopone2 on the other hand from the same or similar field of endeavor does provide explicit support via Fig. 1a-b. [See Fig. 1a-b and supporting text in Sect. 2 pgs. 1-3. Also refer to Sect. 3 pg. 3-4 ‘Constrained PDPC’ for additional support regarding determining a final predictor via combined 1st and 2nd level predictors which includes angular prediction modes]  It would have been obvious to one of ordinary skill in the art before the effective filing . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Panusopone1, in view of Panusopone2, and in further view of Li et al. (US 2019/0141318 A1 with reference to PCT/CN2016/080966. See WO 2017/190288 A1 - PTO 892), hereinafter referred to as Li.
Regarding claim 2, Panusopone1 and Panusopone2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. However, they do not further disclose the limitation of claim 2.  Li on the other hand from the same or similar field of endeavor discloses “wherein a top-right predictor located at an intersection of the immediately right column of the current block and the immediately above row of the current block is generated from one or more first reference samples in an angular direction associated with the angular prediction [See Fig. 16a and 16b where a top right predictor relative to current block 1610 from reference line 0 (adjacent) can be predicted via values determined from reference line 3 (non-adjacent) as shown. Copied values are directed from a vertically upwards sample location] and a bottom-left predictor located at an intersection of the immediately left column of the 25current block and the immediately below row of the current block is generated from one or more second reference samples in the angular direction associated with the angular prediction [See Fig. 16a and 16b where a bottom left predictor relative to current block 1610 from reference line 0 (adjacent) can be predicted via values determined from reference line 3 (non-adjacent) as shown. Copied values are directed from a horizontally leftward sample location], and wherein the right predictor is the same the top-right predictor [Right predictors and bottom predictors of adjacent reference line 0 to the current block are construed to be similar] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Panusoponel and Panusopone2 to add the teachings of Li as above to provide intra prediction methods having improved effectiveness by using a non-adjacent reference line of samples to the current block to help reduce significant capture noise, quantization error, or different values due to an occlusion when using sample values adjacent to said current block (abstract). 
Regarding claim 3, Panusopone1 and Panusopone2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Panusopone1 further discloses “wherein the right predictor is generated from one or more first reference 30samples in an angular direction associated with the angular prediction [Fig. 7A shows Ty (716) generated (712) from reference sample TR 706 in an upper row of neighboring pixels 716 located upwards in a vertical direction] and the bottom predictor is generated from one or more second reference samples in the angular direction associated with the15 angular prediction.”  [Fig. 7B shows Lx (730) generated (712) from reference sample BL 708 in an left column of neighboring pixels 714 located leftwards in a horizontal direction]
Regarding claim 5, Panusopone1 and Panusopone2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Panusopone1 further discloses “wherein generating the final intra prediction sample according to the first predictor and the second predictor comprises generating the final intra prediction sample according to a , the weighted sum is derived using different weighting factors for the first predictor and the second predictor.” [See Fig. 15, box 1510 with respect to applying unequal weights for calculating final prediction value P(x,y). Reference pg. 13 (unequal weight assignments in Eq. 7) of Prov. Application support.]
Regarding claim 6, Panusopone1 and Panusopone2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Panusopone1 further discloses “wherein the weighted sum of the first predictor and the second predictor is derived using a same weighting factor corresponding to 0.5 for the first predictor and the second 15predictor.”  [See Fig. 15, box 1512 with respect to applying equal weights for calculating final prediction value P(x,y). Reference pg. 13 (equal weight assignments (i.e., average) in Eq. 3 of Prov. Application support)]
Regarding claim 7, Panusopone1 and Panusopone2 teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.  Panusopone1 further discloses “wherein the final Intra prediction sample is calculated by right-shifting a sum of the first predictor and the second predictor by 1 bit.”  [See e.g., para 0126-0130 with respect to the bit shift operation to the right]
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the claimed hardware, see Panusopone1 which discloses processors via Fig. 14 and corresponding text. 
Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone1, in view of Panusopone2, and in further view of Zhao et al. (US 2016/0373782 A1), hereinafter referred to as Zhao.
Regarding claim 9, Panusopone1 and Panusopone2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Panusopone1 and Panusopone2 
Zhao on the other hand from the same or similar field of endeavor discloses the foregoing [See para 0210 where syntax information related to intra prediction (i.e., selected intra-prediction mode) is signaled for encoding (Fig. 6). If mode 0 is selected (i.e., planar), this means the final intra-prediction sample which combines the horizontal and vertical samples (see Panusopone1 and Panusopone2) will be signaled]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Panusoponel and Panusopone2 to add the teachings of Zhao as above to provide intra coding methods that enable multiple intra prediction directions per block without having to require the additional signaling of multiple intra prediction modes (para 0035); hence, the coding cost can be reduced in the process.
25Regarding claim 10, Panusopone1 and Panusopone2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Panusopone1 and Panusopone2 however do not teach “further comprising parsing a syntax element indicating whether the Intra prediction block comprises the final Intra prediction sample at a decoder side.”  Zhao on the other hand from the same or similar field of endeavor discloses the foregoing [Para 0210 also discloses syntax information of the intra prediction mode may be decoded by decoder 30 (Fig. 7)] The motivation for combining Panusopone1, Panusopone2 and Zhou has been discussed in connection with claim 9, above. 
Claims 12, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. US 2014/0003518 A1, hereinafter referred to as Bang, in view of Panusopone1.
Regarding claim 12, Bang discloses “A method of video encoding or decoding used by a video encoding system or a video decoding system respectively [Figs. 1,5 and 2,6 depict video encoding and decoding, respectively], the method comprising: receiving input data associated with a current block in a current image [Figs. 5-6 show received video data]; generating a first prediction block according to angular prediction [para 0085-006 describe using any one of the intra prediction modes for determining an intra prediction value of a block, i.e., a 1st prediction block. Said modes are shown in Table 1 and Fig. 7 for example which include intra-angular modes. Although angular prediction is not explicit, the teachings suggest any of the modes can be used]; generating a second prediction block according to planar prediction [same as above where para 0085-0086 suggest a 2nd prediction block can be generated since a plurality of intra-prediction modes (i.e., a 2nd, 3rd, etc.) can be averaged to yield a final prediction block. These modes also include intra-planar mode 0 (Table 1 and Fig. 7). Although planar prediction is not explicit, the teachings suggest any of the modes can be used]; 20generating a final Intra prediction block according to the first prediction block and the second prediction block [Prediction methods may be mixed to yield the intra-prediction value of a block (para 0085). As to using a plurality of intra prediction modes or a sum of weight values for determining the intra-prediction value of the block, see para 0006 and 0086] ; and applying predictive encoding or decoding to the current block using the final Intra prediction block.” [See encoding/decoding as per Figs. 5/6, respectively]
However Bang does not disclose “wherein horizontal interpolation process of the planar prediction uses a first parameter depending on width of the current block; vertical interpolation process of the planar prediction uses a second parameter depending on height of the current 
Panusopone1 on the other hand discloses the aforementioned limitation, i.e. “wherein an interpolation process of the first predictor uses a first parameter depending on width of the current block [Horizontal predictor of Eq. 1 (para 0086-0091) employs a 1st parameter, i.e., width W], interpolation process of the second predictor uses a second parameter depending on height of the current block [Vertical predictor of Eq. 2 (para 0086-0091) employs a 2nd parameter, i.e., height H], and the final Intra prediction sample is generated using third parameters depending on both height and width of the current block [See Eq. 3 in para 0094 where a final predictor can be obtained using both W and H as 3rd parameters. Also refer to para 0110 Eq. 18. Both equations employ division operations] for division-less implementation of the final Intra prediction sample. [For division-less operations, see for e.g. para 0126-0130 which uses right shifts for generating the final predictor] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Bang to add the teachings of Panusopone1 as above which reveals the use of adaptive unequal weight planar prediction for calculating a final planar prediction in planar mode via division-less operations so as to help reduce the computational cost (para 0126), therefore leading to faster performance.
Regarding claim 20, Bang and Panusopone1 teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Bang however does explicitly teach the limitation of claim 20. Panusopone1 on the other hand from the same or similar field of endeavor discloses “wherein generating the final intra prediction sample according to the first predictor and the second predictor comprises generating the final intra prediction sample [See for e.g. Equations 3 and 18, where the horizontal and vertical predictors (i.e., 1st and 2nd predictors) are weighted by the height and width of the current block and summed to yield the final predictor], the weighted sum is derived using different weighting factors for the first predictor and the second predictor.” [Given the BRI of “different weighting factors”, the corresponding weights in the above equations can assume different values depending on the height and width of the current block]
The motivation for combining Bang and Panusopone1 has been discussed in connection with claim 12, above. 
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of Claim 12.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bang, in view of Panusopone1, and in further view of Li.
Regarding claim 13, Bang and Panusopone1 teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Bang and Panusopone1 however do not teach “wherein the angular prediction generates one prediction sample using both a top reference sample located in an immediately above row of the current block and a left 25reference sample located in an immediately left column of the current block.”  Li on the other hand from the same or similar field of endeavor discloses the foregoing [Refer to for e.g., Fig. 20C and 20L] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Bang and Panusoponel to add the teachings of Li as above to provide intra prediction methods having improved effectiveness by using a non-adjacent reference line of samples to the current block to help 
Regarding claim 14, Bang and Panusopone1 teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Bang and Panusopone1 however do not teach “wherein the angular prediction generates one prediction sample using either one or more filtered reference sample of the current block or one or more un-filtered reference sample of the current block.”  Li on the other hand from the same or similar field of endeavor discloses the foregoing [Refer to for e.g., Fig. 42 regarding filtered reference samples for current block 4210] The motivation for combining Bang, Panusopone1, and Li has been discussed in connection with claim 13, above. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bang, in view of Panusopone1, in further view of Park et al. (US 2014/0056352 A1), hereinafter referred to as Park.
Regarding claim 15 Bang and Panusopone1 teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Bang further discloses “wherein for boundary prediction samples generated by the angular prediction at boundary locations of the current block [Para 0085-0086 (per claim 12) show prediction methods may be mixed to yield the intra prediction value of a current block (para 0085). A plurality of intra prediction modes or a sum of weight values determine the final intra-prediction value of the block (para 0006 and 0086)], the boundary prediction samples are either filtered or unfiltered before said applying predictive encoding or decoding to the current block using the final Intra prediction block.” [Given the ‘or’ limitation above, the samples could either be filtered ‘or’ not filtered. Accordingly, since Bang does not explicitly reference whether samples are filtered or not, the foregoing condition would apply since it covers both possibilities. See Park below for explicit support] Although Bang discloses the foregoing elements, Bang and Panusopone1 are not explicit with respect to filtering or not filtering reference samples. Park on the other hand from the same or similar field of endeavor discloses this. [See abstract and Figs. 5-12 for examples of filtering boundary samples. Also reference para 0010-0016 and 0088-0092 for support] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Bang and Panusopone1 to add the teachings of Park as above to provide coding methods that can derive values of a specific boundary sample of a predicted block of a current block that can lead to enhanced video compression efficiency (para 0001 and 0008).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bang, in view of Panusopone1, and in further view of Zhao.
Regarding claim 17, Bang and Panusopone1 teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Bang and Panusopone1 however do not teach  “further comprising signaling, at an encoder side, a syntax element to indicate whether a regular Intra prediction block or the final Intra prediction block is used.”  Zhao on the other hand from the same or similar field of endeavor discloses the foregoing. See para 0210 where syntax information related to intra prediction (i.e., selected intra-prediction mode) is signaled for encoding (Fig. 6). If mode 0 is selected (i.e., planar), this means the final intra-prediction sample which combines the horizontal and vertical samples (see Panusopone1 and Panusopone2) will be signaled]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Bang and Panusoponel to 
10Regarding claim 18, Bang and Panusopone1 teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Bang and Panusopone1 however do not teach “further comprising parsing, at a decoder side, a syntax element indicating whether a regular Intra prediction block or the final Intra prediction block is used.”  Zhao on the other hand from the same or similar field of endeavor discloses the foregoing. [Para 0210 also discloses syntax information of the intra prediction mode may be decoded by decoder 30 (Fig. 7)]
The motivation for combining Bang, Panusoponel, and Zhao has been discussed in connection with claim 17, above. 

Allowable Subject Matter
6.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
4. The method of Claim 1, wherein a bottom-right corner predictor located at an intersection of the immediately right column of the current block and the immediately below row of the current block is generated from one or more reference samples in an angular direction associated with the angular 5prediction, wherein the right predictor is generated by interpolating the bottom-right 
Note: The closest prior art found is Xu et al. US 2019/0313091 A1 (in view of Provisional application No. 62/655,065) with respect to Fig. 10, however as indicated in para 0115, the bottom-right (BR) predictor appears to be generated via a TMVP of a collocated sub-block of the BR sub-block in a collocated reference frame which is different than being “generated from one or more reference samples in an angular direction associated with the angular 5prediction”.  In other words, the BR predictor is not determined via reference samples in an angular direction of the same spatial block. The same was also found for prior art Liu et al. US 2018/0352222 A1. Although Liu et al. teaches a BR reference pixel 316 (Fig. 4), it too does not appear to be generated as required in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486